955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Edward HOLLAND, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Industrial Commission ofVirginia;  Virginia Bridge and Structures,Incorporated;  Liberty Mutual InsuranceCompany;  James D. Dillon,M.D., Defendants-Appellees.
No. 91-2128.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 17, 1992.Decided Feb. 21, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   J. Calvitt Clarke, Jr., Senior District Judge.  (CA-91-67-N)
Kenneth Edward Holland, appellant pro se.
Teresa Diane Creef, Assistant Attorney General, Patrick R. Bynum, Office of the Attorney General of Virginia, Richmond, Va., Alan Brody Rashkind, Furniss, Davis, Rashkind & Saunders, P.C., Robert William Hardy, Knight, Dudley, Dezern & Clarke, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Kenneth Edward Holland appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Holland v. Commonwealth of Virginia, No. CA-91-67-N (Apr. 23 and May 16, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.